UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6028



WILLIE MAYERS,

                                             Plaintiff - Appellant,

          versus


CITY OF CHAPIN POLICE DEPARTMENT; MAYOR OF
CHAPIN; JAMES METTS, Sheriff in his individual
and official capacity; LEXINGTON COUNTY
SHERIFF'S DEPARTMENT,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-97-1299-3-19BD)


Submitted:   March 26, 1998                 Decided:   April 9, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Mayers, Appellant Pro Se. Wilburn Brewer, Jr., Thomas C.R.
Legare, Jr., NEXSEN, PRUET, JACOBS & POLLARD, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court order dismissing his

claims against the Lexington County Sheriff's Department ("LCSD"),

substituting Sheriff James Metts as a party defendant in place of

LCSD, and allowing Appellant to proceed with his claim against

Sheriff Metts in his individual capacity. He also challenges the
district court order denying appointment of counsel. We dismiss the

appeal for lack of jurisdiction because the orders are not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral
orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The orders here

appealed are neither final orders nor appealable interlocutory or

collateral orders.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2